NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                         August 10, 2015

      Hon. Stephen Williams                       Hon. Stephen B. Tyler
      Judge, 135th District Court                 District Attorney
      115 N. Bridge Street                        205 N. Bridge St., Suite 301
      Victoria, TX 77901                          Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Joyce Leita                            Hon. Brendan W. Guy
      Attorney At Law                             Assistant District Attorney
      P. O. Box 213                               205 N. Bridge Street, Ste 301
      115 S. Main, 2nd Floor                      Victoria, TX 77901
      Victoria, TX 77902                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00339-CR
      Tr.Ct.No. 2-103790
      Style:    In Re The State of Texas, ex rel Stephen B. Tyler


           RPI’s motion for extension of time to file response in the above cause was this
      day GRANTED by this Court. The time has been extended to 8/24/2015.



                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch

      cc:   Hon. Cathy Stuart (DELIVERED VIA E-MAIL)